Foley, S.
For the reasons stated in my decision published simultaneously herewith (175 Misc. 570) in the proceeding to determine the rights of the widow under section 18 of the Decedent Estate Law, this separate proceeding to set off the exempt property to the widow, pursuant to section 200 of the Surrogate’s Court Act, is denied
The surrogate holds that by the agreement of November 29, 1935, the petitioning widow released and relinquished all her rights in the estate of her husband, including her right to her statutory exemptions. (Matter of Burridge, 261 N Y. 225.),
Submit order on notice denying the application accordingly.